DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
 3.	Claims 25-27 and 29-35 are currently pending.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 25-27 and 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,350,258. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising Uncaria tomentosa and oolong tea extracts formulated for oral administration. The claims of US ‘258 are drawn to capsules with the same amounts of the
ingredients as claimed where the ingredients can also be powdered. The additional ingredients
found in the current claims are defined by applicant’s specification as being well known and
routinely used in the art (see paragraphs 78-85). Thus, the use of these ingredients is considered
to be an obvious modification of the claims of US ‘258.

Response to Arguments
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues “Applicant submits that the currently pending claims are directed to compositions that are structurally distinct from those claimed in the ’258 patent, thereby rendering the nonstatutory double patenting rejection moot…”.  However, applicant has not set forth any specific structural distinction to support this argument.  Both sets of claims are drawn to a composition comprising U. tomentosa and oolong tea extracts formulated for oral administration.  Both sets of claims are drawn to capsules, the same amounts of the ingredients as claimed, and where the ingredients can also be powdered.  The additional ingredients found in the current claims are defined by applicant’s specification as being well known and routinely used in the art (see paragraphs 78-85).  Thus, the use of these ingredients is considered to be an obvious modification of the claims of US ‘258.

5.	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655